UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7733



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LASCELL WILLIAM SIMMONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CR-84-561-H)


Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lascell William Simmons, Appellant Pro Se.       Katharine Jacobs
Armentrout, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for return of property filed under Fed. R. Crim. P. 41(e).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. United States v. Simmons, No. CR-84-561-H
(D. Md. Oct. 10, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2